Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 11/10/2020, is acknowledged and has been considered.  Citation number 34 (Non-patent literature document citation to Lins et al.) have been lined through because a copy of the cited document has not been provided by Applicant.  Although a document by Lins et al. has been submitted, this document is not the same as what is cited.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office action (mailed on 8/14/2020) claims 1-10 were rejected under 35 U.S.C. 103 as being unpatentable over Manku et al. (U.S. Pat. Pub. 2010/0311834).  Applicant’s arguments set forth in Remarks filed on 11/10/2020 have been carefully considered and are persuasive.  Accordingly, the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Manku et al. is hereby withdrawn.
In the previous Office action, claims 1-10 were also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629